Citation Nr: 0948768	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-04 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post operative lumbar spine with degenerative disc disease 
and residual scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1990 to April 
2006.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.


FINDING OF FACT

The Veteran's lumbar spine disability is not manifested by 
forward flexion of the thoracolumbar spine of 30 degrees but 
not greater than 60 degrees or a combined range of motion of 
the thoracolumbar spine of 120 degrees or less, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis; nor has the Veteran 
experienced incapacitation episodes having a duration of more 
than two weeks.   


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for post operative lumbar spine with degenerative disc 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5237-5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) VA must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ), as was done in this case.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in February 2006, March 2008, and 
April 2008 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
advised that VA used a Schedule for Rating Disabilities 
(Schedule) that determined the rating assigned and that 
evidence considered in determining the disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  

The Veteran was specifically advised as to providing evidence 
on the impact that his service-connected disabilities have on 
his daily life, in the letter dated April 2008.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  Additionally, the Veteran was 
afforded VA examinations in March 2006, April 2008, and May 
2009.  Neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Merits of the Claim

The Veteran contends that his service-connected post 
operative lumbar spine with degenerative disc disease is more 
severe than the current 10 percent evaluation reflects.  
After a careful review of the evidence in light of the 
criteria noted below, the Board finds the evidence does not 
support the Veteran's claim for an initial disability rating 
in excess of 10 percent and accordingly, the Veteran's appeal 
is denied.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where the question for 
consideration is entitlement to a higher initial rating 
assigned following the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when  these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The rating criteria for degenerative disc disease of the 
lumbar spine are set forth at Diagnostic Code 5243.  The 
rating schedule provides that degenerative disc disease of 
the lumbar spine is to be evaluated under a General Rating 
Formula for Diseases and Injuries of the Spine or otherwise 
based upon the frequency and severity of its incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).

The General Rating Formula provides for the assignment of a 
10 percent rating when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent of more 
of the height.  

A 20 percent rating is for assignment upon a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or a combined range 
of motion not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  
 
A 30 percent rating is for assignment for favorable ankylosis 
of the entire cervical spine.  A 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of         the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 
 
Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition         in which the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and  chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(0 degrees) always represents favorable ankylosis. 

For the thoracolumbar spine, normal range of motion is 
defined as flexion from 0 to 30 degrees; extension from 0 to 
90 degrees; lateral flexion to 30 degrees in either 
direction; and rotation to 30 degrees in either direction. 
See 38 C.F.R. § 4.71a, Plate V.

The formula based on incapacitating episodes provides a 10 
percent evaluation when incapacitating episodes have a total 
duration of at least one week but les than two weeks during a 
twelve month period.  A 20 percent evaluation is assigned 
when intervertebral disc syndrome with incapacitating 
episodes total a duration of at least two weeks but less than 
four weeks during the past twelve months.  A 40 percent 
evaluation is assigned in cases of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months.  A 60 percent 
evaluation contemplates incapacitating episodes having a 
total duration of at least six weeks during the past twelve 
months.  An "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to be evaluated 
separately.

A VA examination was conducted in March 2006.  During that 
exam, the Veteran told the examiner that he had undergone 
surgery on his back in January 2006.  The Veteran reported 
that he had a constant stiffness and pain in his back that 
travels to his right leg.  It is burning, sharp, cramping, 
aching, and 10/10 in severity.  

However, upon examination, the examiner found no radiation of 
pain, muscle spasm, or tenderness, and no ankylosis.  The 
examiner found a range of motion of 0 to 70 degrees flexion 
and 0 to 20 degrees extension.  The examiner stated that the 
joint function was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination and there was 
no intervertebral disk syndrome present.  The examiner 
diagnosed degenerative disc disease.  

The Veteran underwent a second VA examination in April 2008.  
At the examination, the Veteran reported symptoms of fatigue, 
decreased motion, stiffness, weakness, spasms, and constant 
mild burning pain that occur daily.  The Veteran experienced 
severe flare-ups that last 1 to 2 days every 2 to 3 weeks.  

Upon physical examination, the examiner noted that the 
Veteran has an abnormal gait described as antalgic favoring 
the right leg.  There was no ankylosis.  There was objective 
evidence of spasms, guarding, pain with motion, and 
tenderness of both sides.  However, the Veteran's active 
range of motion was for the thoracolumbar spine was flexion 
of 0 to 80 degrees.  There was objective evidence of pain on 
active range of motion and repetitive motion.  

An imaging study showed a degenerative change and loss of 
disc height at L5-S1, but no acute compression fracture or 
dislocation.


The Veteran underwent another VA examination in May 2009.  
The Veteran reported fatigue, decreased motion, stiffness, 
weakness, spasms, and pain.  The Veteran also complained of 
severe flare-ups that last 1-2 days every week, upon lifting, 
bending wrong, sitting too long, or sleeping in the wrong 
position.  The Veteran can walk up to a quarter mile but 
cannot lift or do other heavy physical work. 

Upon physical examination, the Veteran's posture and head 
position were normal and there was symmetry in appearance.  
He had an abnormal antalgic gait, favoring the right side.  
There was ankylosis of the thoracolumbar spine, but there was 
no evidence of unfavorable ankylosis.  

There were no spasms, atrophy, or weakness, but there was 
guarding, pain with motion and tenderness of both the left 
and right sides.  It was determined that the tenderness and 
guarding were not severe enough to be responsible for the 
abnormal gait or spinal condition.  

The Veteran had active movement against some resistance for 
his right hip flexion, but otherwise has active movement 
against full resistance of his hip flexion (left), bilateral 
hip extension, bilateral knee extension, bilateral ankle 
dorsiflexion, bilateral ankle plantar flexion, and bilateral 
great toe extension.  

The Veteran's active range of motion was for the 
thoracolumbar spine was flexion of 0 to 75 degrees.  There 
was objective evidence of pain on active range of motion and 
repetitive motion.  

The imaging study results concluded that the L5-S1 disc space 
narrowed more since April 2008.  Additionally, there is more 
reactive hypertrophic spurring present at that level.  
Alignment appeared satisfactory and vertebral body levels and 
disc spaces appeal within normal limits.  

The medical evidence of record reflects that the Veteran has 
a diagnosis of degenerative disc disease.  Although the same 
examination report reflects that the Veteran complained of 
radiating pain, on physical examination, there was no 
evidence of any neurologic deficits or abnormalities.  
Therefore, the Board finds that there is no evidence of 
associated objective neurologic abnormalities to be 
separately evaluated under an appropriate diagnostic code. 

The Board has considered the rating provisions under 
Diagnostic Code 5243 for intervertebral disc disease.  
However, the competent medical evidence of record does not 
demonstrate that the Veteran's lumbar spine disability 
results in incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months.  The evidence shows that the Veteran was absent from 
work for 1 week during the past year.  As such, a disability 
rating in excess of 10 percent is not warranted under 
Diagnostic Code 5243 for incapacitating episodes.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the Veteran also has not shown entitlement to a 
rating in excess of 10 percent.  The May 2009 VA examination 
report shows that the Veteran could flex his spine to 75 
degrees.  There is no evidence of loss of flexion to between 
30 to 60 degrees in order to warrant a 20 percent disability 
rating under Diagnostic Code 5243.  The same examination 
report shows that the Veteran had a combined range of motion 
of the thoracolumbar spine of 190 degrees with no evidence of 
additional disability due to DeLuca factors; therefore, the 
Veteran's disability is not manifested by a combined range of 
motion of 120 degrees or less in order to warrant a 20 
percent disability rating under Diagnostic Code 5243. 

Finally, the VA examination reports do not reflect that the 
Veteran had muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis in order to warrant a 20 percent disability rating 
under Diagnostic Code 5243; in fact, the examination report 
reflects that the Veteran had normal posture, lordosis and 
kyphosis.  The Board finds that a disability rating in excess 
of 10 percent is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Extraschedular Evaluation

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
The Veteran has not shown that his service-connected lumbar 
spine disability has caused him marked interference with 
employment, meaning above and beyond that contemplated by his 
current schedular ratings.  The Veteran has remained employed 
on a full-time basis.  The current assigned ratings are 
intended to reflect the potential degree of limitation in 
occupational capacity.  38 C.F.R. § 4.1.  The Veteran 
presently is carrying out the complete duties related to his 
current job position.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

The Veteran's service-connected lumbar spine disorder also 
has not necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
post-operative degenerative disc disease of the lumbar spine 
is denied. 


____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


